Title: Thomas Jefferson to Joseph Milligan, 23 September 1817
From: Jefferson, Thomas
To: Milligan, Joseph


                    
                        Th: Jefferson to mr Millegan.
                        Monticello
Sep. 23. 17.
                    
                    I am now returned and ready to recieve & dispatch as many proof sheets as you can send me, and the thicker and faster the better, as I expect within a month to visit Poplar Forest again. I salute you with esteem & respect
                